ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach the invention as particularly claimed: 
Takeuchi (JP 03121085) and Walker et al. (US 2012/0077574 A1)

However, none of the references, alone or in combination, teach or suggest wherein as the game processing in the first mode, the first game processing portion displays at least a virtual board face and a first virtual winning port for transiting to the second mode on the display device, and after a virtual game ball launched onto the virtual board face based on an operation by the input device enters the first virtual winning port, the first virtual winning port is deleted from the virtual board face, wherein as the game processing, the game processing portion displays at least a virtual board face and a virtual winning port on the display device, and performs processing of determining whether a virtual game ball launched onto the virtual board face based on an operation by the input device has entered the virtual winning port, and the return processing portion specifies a number of virtual game balls remaining on the virtual board face in a case of determining that the virtual game ball has entered the virtual winning port, deletes the number of virtual game balls from the display device, and adds the number of virtual game balls to virtual game balls at hand of a player.
Thus, the claimed invention is not anticipated by nor obvious over the closest prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/29/21